DETAILED ACTION
Acknowledgements
The amendment filed 10/11/2022 is acknowledged.
Claims 1-4, 6-12, 14-17 and 19-20 are pending.
Claims 1-4, 6-12, 14-17 and 19-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 12 and 14 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
The Applicant argues that the claimed invention solving dynamic security code validating problem is a technical solution to a technical problem.  The Examiner respectfully disagrees.  
The claim(s) recite(s) validating security code of payment transaction.  Specifically, the claims recite “receiving…a dynamic security code…; determining…existence…of the received dynamic security code…; upon determination, …existence of the received dynamic security code…, declining the payment transaction; upon determination of a non-existence.. of the received dynamic security code, verifying…the received dynamic security code…; storing …the validated dynamic security code…”, which is “managing interactions between people” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).  Moreover, payment transaction is in a business filed.  Validating a payment transaction is part of the business transaction process.  Utilizing a computer and internet to perform payment transaction security code validation is using computer and internet to automat this business process. The claims do not purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. The use of a computer and storage device as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
The applicant further argues that the claimed invention is a technical solution to a technical problem according to DDR Holdings v. Hotels.com.  The examiner respectfully disagrees.
In DDR Holdings, the Federal Circuit determined that, although the patent claims at issue involved conventional computers and the internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be transported instantly away from a host’s website after "clicking" on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. The Federal Circuit, thus, held that the claims were directed to statutory subject matter because they claimed a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks”. Unlike the situation in DDR Holdings, the Applicant does not identify any problem particular to computer networks and/or the Internet that claims overcome. Instead, the claims use a general purpose computer to perform generic computer functions, i.e. “receiving…a dynamic security code…; determining…existence…of the received dynamic security code…; upon determination, …existence of the received dynamic security code…, declining the payment transaction; upon determination of a non-existence.. of the received dynamic security code, verifying…the received dynamic security code…; storing …the validated dynamic security code…”.  The claims describe steps involved in a business transaction rather than a technical function of a computer.
Additionally, the Applicant argues “No human,…, keeps a cryptographic key and performs a cryptographic algorithm to generate a security code…”.  Examiner note the feature of generating a security code by utilizing cryptographic key and algorithm is not in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The argument is moot.
Therefore, the rejection is maintained.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments have been fully considered.  However, the Examiner respectfully disagrees.
The Applicant states that the arguments and remake dated 05/21/2021 “provided a strong explanation for how claim 12 is supported by the specification”.  Page 16 of the 05/21/2021 arguments and remarks cited Fig. 1A and specification PGPub ¶0036 provide the support. The Examiner respectfully disagrees.
Claim 12 limitation the approval server adapted to … has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
Fig. 1A discloses the box 104 as the approval server without providing the structure of the approval server.  Specification PGPub ¶0036 also discloses approval server without providing a structure of the approval server neither.
Therefore, the rejection is maintained.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered.  However, the Examiner respectfully disagrees.
In response to the Applicant’s agreement “the assertion that “optional elements…” does not apply to claims 12 and 14 and their dependent claims.”(page 13 of the arguments and remarks dated 10/11/2022), the argument is moot as there is no such assertion in the office Action. 
	It is the Applicant’s position that the prior arts (Nice in view of Leyva) do not teach the claims 1, 12 and 14 limitations “receiving by the approval server, for a given payment transaction, a dynamic security code, the received dynamic security code being associated with an identifier of said transaction;” because “there is no mention of an association between the two”. The Examiner respectfully disagrees.  
Leyva ¶0007 discloses “The account authorization system may receive a transaction request from a merchant or from the portable consumer device. The transaction request may comprise the transaction account number and the dynamic security code.  The account authorization system may detect a dynamic security code in the transaction request and determine that the transaction account number and the dynamic security code match a transaction account number and dynamic security code stored on a database.”  Wherein the “transaction account number” in Leyva maps to the “identifier of the said transaction”  Therefore, Nice in view of Leyva discloses the limitation.
	It is also the Applicant’s position that the prior arts (Nice in view of Leyva) do not teach the claims 1, 12 and 14 limitations “deny access is declining the payment transaction;” because “The claimed condition is quite specific, … Leyva does not teach or suggest the condition”. The Examiner respectfully disagrees.  
	Nice ¶0004 discloses “A one-time password system validates authentication credentials (also referred to as validation credentials) if a user's credentials, such as a valid passcode, and the source of the valid passcode, have not been used previously… If the client processor has not previously sent the validation credentials to the validation processor, and the credentials are valid, the validation processor will validate the credentials. If however, the client processor has sent the credentials previously, the validation processor will not validate the credentials.” and ¶0015 discloses ”The client processor 16 provides the passcode received from the attacker 30 and the client processor identifier, CP 1.1, to the
validation processor 14 for validation. The validation processor 14 determines that the user credentials has been used before as a basis for validation, and declares the credentials invalid. Thus, the attacker 30 is denied access to the system 12.” Leyva ¶0077 discloses “In response to the verification being denied, the payment processor relays the information to the merchant, who may then decline the transaction.” Therefore, Nice in view of Leyva discloses the limitation.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nice discloses a method and system performing one-time password validation (Nice, Abs), and Leyva discloses a system and method for processing payments using a dynamic security code (Leyva, Abs).  Secure payment transaction is paramount due to increased financial crime.  Detecting and preventing transaction fraud (Leyva ¶0003) helps to improve secure payment transaction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the one-time password validation system of Nice by validating one-time use password for payment transaction in accordance with the teaching of Leyva. This modification enables Nice’s system to utilize its one-time use password validation technique for payment transaction validation.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: the approval server in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, 14-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-4 and 6-11 are directed to a method, claims 12, 15-17 and 19-20 are directed to system, and claim 14 is directed to storage device.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) validating security code of payment transaction, which is an abstract idea.  Specifically, the claims recite “receiving…a dynamic security code…; determining…existence…of the received dynamic security code…; upon determination, …existence of the received dynamic security code…, declining the payment transaction; upon determination of a non-existence.. of the received dynamic security code, verifying…the received dynamic security code…; storing …the validated dynamic security code…”, which is “managing interactions between people” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for validating security code of payment transaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of computer and non-transitory computer program storage device merely use(s) a computer as a tool to perform an abstract idea. Specifically, validating security code of payment transaction including receiving a dynamic security code, determining if the dynamic security code has been used previously, declining the transaction if the code has been used in the past, or validating and storing the dynamic security code if it hasn’t been used previously.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The system claims 12, 15-17, 19-20, and the storage claim 14 are used to perform the method claims 1-4 and 6-11 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve validating security code of payment transaction including receiving a dynamic security code, determining if the dynamic security code has been used previously, declining the transaction if the code has been used in the past, or validating and storing the dynamic security code if it hasn’t been used previously.  This only uses the processor or computer system to automate or implement the abstract idea of validating security code of payment transaction.  Dependent claims 2-3 and 15-16 describe the identifier of the payment transaction.  Dependent claims 4 and 17 describe handling the payment transaction based on the validation of the dynamic security code.   Dependent claims 6-7 and 19-20 describe the validated dynamic security code.  Dependent claim 8 describes expiring the validated dynamic security codes.  Dependent claims 9-10 describe valid dynamic security code.  Dependent claim 11 describes the dynamic security code. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of validating security code of payment transaction including receiving a dynamic security code, determining if the dynamic security code has been used previously, declining the transaction if the code has been used in the past, or validating and storing the dynamic security code if it hasn’t been used previously.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a computer and storage device as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 limitation the approval server adapted to … has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).
Claims 13, 15-17 and 19-20 are also rejected as each depends from claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims  1-4, 9, 10-12, 14 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20070294749A1 (“Nice et al.”) in view of US Application Publication US20140067675A1 (“Leyva et al.”).

Regarding claims 1, 12 and 14, Nice et al. teaches:
A method of improving the security and flexibility of a process of securing a transaction, (abs)
determining, using a verification memory of the approval server, existence of an earlier verification of the validity of the received dynamic security code when associated to the identifier associated with the identifier of said transaction; (abs, ¶0004)
upon determination, by the approval server, of the existence of an earlier verification of the validity of the received dynamic security code when associated to the same associated identifier of said transaction, deny access; (abs, ¶0004, ¶0015) 
upon determination of a non-existence of an earlier verification of the validity of the received dynamic security code, verifying the validity of the received dynamic security code; (¶0004)
storing the validated dynamic security code and the associated identifier of the payment transaction in the verification memory. (Nice et al., ¶0023)

Additionally, the limitation “upon determination,… deny access; upon determination…, verify…dynamic security code” in the method claim 1 is in conditional language.  If the code is in the memory, deny access.  Then, verify dynamic security code step will not occur.  Applicant is reminded that conditional elements do not narrow the claim, because they can always be omitted. See e.g. See MPEP 2103 I C; and In re Johnston, 435 F.3d 1381, 77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted,'’).	  
 
Nice et al. does not explicitly disclose:
wherein a transaction is a remote payment transaction, a remote payment transaction being a transaction in which a payee is unable to verify that a payor is in possession of a payment card, using a dynamic security code generated by a dynamic security code generating device and validated by an approval server, by operating the approval server to validate the dynamic security code generated for the payment transaction, said method comprising the steps of the approval server: 
receiving by the approval server, for a given payment transaction, a dynamic security code, the received dynamic security code being associated with an identifier of said transaction; 
deny access is declining the payment transaction; 

However, Leyva et al. discloses:
wherein a transaction is a remote payment transaction, a remote payment transaction being a transaction in which a payee is unable to verify that a payor is in possession of a payment card, using a dynamic security code generated by a dynamic security code generating device and validated by an approval server, by operating the approval server to validate the dynamic security code generated for the payment transaction, said method comprising the steps of the approval server: (Fig. 5, ¶0007)
receiving by the approval server, for a given payment transaction, a dynamic security code, the received dynamic security code being associated with an identifier of said transaction; (Fig. 5 item 530; ¶0007, ¶0024, ¶0041 and ¶0053)
deny access is declining the payment transaction; (¶0077)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify One-time Password Validation in a Multi-Entity Environment of Nice et al. by validating one-time use password for payment transaction in accordance with the teaching of Leyva et al.. This modification enables Nice et al.’s system to utilize its one-time use password validation technique for payment transaction validation. 

With respect to claims 2 and 15, Nice et al. in view of Leyva et al. discloses all the limitations as described above.  With respect to “wherein the payment transaction has an amount associated therewith and the identifier of the payment transaction is the amount of said transaction.”, it describes the payment transaction and transaction identifier, but the descriptions are not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claims 3 and 16, Nice et al. in view of Leyva et al. discloses all the limitations as described above. With respect to “wherein the identifier of the payment transaction is a challenge code.”, it describes the transaction identifier, but the description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

With respect to claims 4 and 17,  Nice et al. in view of Leyva et al. discloses all the limitations as described above.  Leyva et al. further discloses:
a step of approving or declining the payment transaction based on the validity of the dynamic security code is validated. (¶0034, ¶0042 and ¶0053)

With respect to claim 9, Nice et al. in view of Leyva et al. discloses all the limitations as described above.  Leyva et al. further discloses:
wherein the step of verifying existence of an earlier verification comprises determining whether said dynamic secure code and the associated identifier of the payment transaction are present in a verification list stored in the verification memory. (Fig. 5 item 540; ¶0007, ¶0024, ¶0042 and ¶0053)

With respect to claim 10, Nice et al. in view of Leyva et al. discloses all the limitations as described above.  Nice et al. further disclose:  
specifying a time range for the dynamic secure code by adding a positive time margin within which the dynamic secure code is valid, and wherein the step of verifying existence of an earlier verification comprises determining whether said dynamic secure code and the associated identifier of the payment transaction comprises limiting searching the verification memory for said dynamic secure code to the time range (¶0004 and ¶0021)

With respect to claim 11, Nice et al. in view of Leyva et al. discloses all the limitations as described above.  Leyva et al. further discloses:  
wherein the dynamic secure code is a Dynamic CVV. (¶0028 and 0054)

Claims 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20070294749A1 (“Nice et al.”) in view of US Application Publication US20140067675A1 (“Leyva et al.”), and in further view of US Application Publication US20140344153A1 (“Raj et al.”).

With respect to claims 6 and 19, Nice et al. in view of Leyva et al. discloses all the limitations as described above.  Nice et al. and Leyva et al. do not explicitly disclose:
the step of storing the received dynamic security code and associated identifier comprising storing the dynamic security codes with their associated payment transaction identifier together with an initiation date of the transaction.
However, Raj et al. further discloses:
the step of storing the received dynamic security code and associated identifier comprising storing the dynamic security codes with their associated payment transaction identifier together with an initiation date of the transaction.(¶0086).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Nice et al. and Leyva et al. by storing transaction data with dynamic security codes in accordance with the teaching of Raj et al.. This modification provides data that enables the system to implement dynamic security code lifecycle rules related to transaction.  

With respect to claims 7 and 20, Nice et al. in view of Leyva et al. discloses all the limitations as described above.  Nice et al. and Leyva et al. do not explicitly disclose:  
the step of storing the received dynamic security code and associated identifier comprises the dynamic security code generating device associating time counter data with or embedding a time counter data in the dynamic security code and the approval server storing the dynamic security codes with their associated payment transaction identifier together with the time counter data..
However, Raj et al. discloses:
the step of storing the received dynamic security code and associated identifier comprises the dynamic security code generating device associating time counter data with or embedding a time counter data in the dynamic security code and the approval server storing the dynamic security codes with their associated payment transaction identifier together with the time counter data. (¶¶0101-0103).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Nice et al. and Leyva et al. by storing transaction data with dynamic security codes and the time data of the dynamic security codes in accordance with the teaching of Raj et al.. This modification of storing time data of the dynamic security codes provides a convenient way to identify validity of the dynamic security codes.   

With respect to claim 8,  Nice et al. in view of Leyva et al. discloses all the limitations as described above.  Nice et al. and Leyva et al. do not explicitly disclose:  
removing a set of data comprising a validated dynamic security codes and an associated payment transaction identifier from the verification memory depending on predefined expiration data.
However, Raj et al. discloses:
removing a set of data comprising a validated dynamic security codes and an associated payment transaction identifier is removed from the verification memory depending on predefined expiration data. (¶0061, ¶0070 and ¶0093)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the combined system of Nice et al. and Leyva et al. by removing expired dynamic security code in accordance with the teaching of Raj et al.. This modification enables the combined system to maintains the lifecycle of dynamic security code actively.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             /ZESHAN QAYYUM/Primary Examiner, Art Unit 3685